Citation Nr: 9933333	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-35 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for bilateral carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the thoracic and lumbar spine, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a total left knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for bilateral carpal tunnel 
syndrome and assigned a 10 percent disability rating.  By 
that decision, the RO also granted service connection for 
bilateral chondromalacia of the knees and degenerative 
arthritis of the lumbar and thoracic spine; noncompensable 
disability ratings were assigned for each disability. 

During the pendency of this appeal, the RO granted increased 
evaluations of 30 percent for the left knee disability, which 
is currently described as left knee replacement, tibia 
fracture; 10 percent for the veteran's chondromalacia of the 
right knee; and 10 percent for his degenerative arthritis of 
the lumbar and thoracic spines.  In AB v. Brown, 6 Vet. App. 
35 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  In this 
case, the veteran has continued to express disagreement with 
the disability ratings assigned.

In the April 1995 rating decision, the RO denied a claim of 
entitlement to service connection for liver disease.  The 
veteran subsequently filed a timely appeal as to that issue.  
However, in September 1997, the veteran's accredited 
representative submitted a signed statement indicating that 
the veteran wished to withdraw his appeal as to the issue of 
entitlement to service connection for liver disease.  See 
38 C.F.R. § 20.204(b).  Accordingly, the Board will not 
address that issue further.

The issue of entitlement to an increased rating for a total 
left knee replacement is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran's bilateral carpal tunnel syndrome is 
manifested by no more than mild symptoms in both hands, 
including subjective complaints of bilateral pain and 
tingling, and mild numbness and decreased sensation in the 
left thumb.  Ranges of motion and grip strength are full and 
no significant neurological deficits have been objectively 
demonstrated.

2.  The veteran's degenerative arthritis of the thoracic and 
lumbar spines is manifested by no more than slight limitation 
of motion in the lumbar spine and a slight decrease in 
sensation at L5-S1.

3.  The veteran's chondromalacia of the right knee is 
manifested by no more than slight tenderness and pain on 
compression of the patella and subjective complaints of pain 
on motion.


CONCLUSIONS OF LAW

1. The criteria for separate ratings of 10 percent for carpal 
tunnel syndrome in both the left and right hand have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1999).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the thoracic and lumbar spine have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5291, 5292 (1999).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.71a, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for bilateral carpal 
tunnel syndrome, degenerative arthritis of the lumbar and 
thoracic spine, and chondromalacia of the right knee.  

As an initial matter, the Board notes the veteran's claims 
are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran is awarded service connection for a 
disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Because the claims are well grounded, VA has a duty to assist 
the veteran with the development of evidence to support his 
claims.  38 U.S.C.A. § 5107(a).  In this case, there is ample 
medical and other evidence of record, including several 
recent VA physical examinations, and there is no indication 
that there are additional records which have not been 
obtained and which would be pertinent to the present claim.  
The veteran has been provided with a full opportunity to 
present evidence and argument in support of this claim.  
Thus, the Board finds that no further development is required 
in order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

In the interest of clarity, the Board will first discuss the 
law and regulations generally pertinent to claims for 
increased ratings.  The Board will then separately discuss 
the issues on appeal.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, and painful motion with joint or periarticular 
pathology under 38 C.F.R. § 4.59.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  Painful motion with joint or periarticular 
pathology and unstable joints due to healed injuries are 
recognized as productive of disability entitled to at least a 
minimal compensable rating for the joint in question.  38 
C.F.R. § 4.59.

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of descriptive terminology such as 
"mild" or "moderate" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Additional law and regulations will be discussed when 
pertinent below.

1.  Entitlement to an increased evaluation for bilateral 
carpal tunnel syndrome.

Factual Background

In August 1994, the veteran filed a claim of entitlement to 
service-connected for bilateral carpal tunnel syndrome.  In a 
VA physical examination conducted in February 1995, the 
veteran reported an ongoing history of bilateral carpal 
tunnel syndrome, which led to bilateral surgery in 1993.  He 
reported that he was working as an engineering technician and 
that his disability made it difficult for him to do fine 
detail work with his fingers.  He also reported mild numbness 
along the inner aspect of his left thumb.  Upon examination, 
the VA examiner found that both hand grips were normal and 
that Tinel's sign was negative bilaterally.  Some decreased 
touch to pinprick was noted on the inner aspect of the left 
thumb, with normal sensation reported on the right.  The 
veteran was diagnosed with bilateral carpal tunnel syndrome 
with mild impairment.

In April 1995, the RO granted service connection for 
bilateral carpal tunnel syndrome and assigned a 
noncompensable disability rating.  The veteran subsequently 
filed a timely Notice of Disagreement as to the disability 
rating assigned.

In May 1995, another VA examination was conducted.  The 
veteran reported that his job required him to use a computer 
quite often, and that after doing a great deal of typing, his 
fingers would become numb and tingly, causing him to have to 
type with just his index fingers.  Examination of the hands 
and wrists reportedly revealed full range of motion and no 
evidence of contractures.  The VA examiner concluded that he 
had good function in his fingers and excellent grasp in both 
hands.  The veteran was diagnosed with status post carpal 
tunnel syndrome with excellent postoperative results.

In another VA examination conducted in April 1997, the 
veteran reported that he had experienced terrible weakness in 
his hands since the early 1990's, with progressive numbness 
and tingling in the tips of all digits.  Upon examination, 
the VA examiner noted barely visible carpal tunnel scars on 
both sides of his hands that were hypertrophic and 
hyperpigmented, with normal sensation.  The VA examiner noted 
that Tinel's sign was positive on both sides with electrical 
sensation shooting down the median nerve distribution.  Full 
range of motion was reported in both wrists and all fingers, 
and full grip was found in both hands.  Sensation was found 
to be intact except for some decrease on the right side over 
the index and middle fingers.

In December 1997, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that he often 
experienced stiffness and tingling in his hands, and that he 
has been told by his doctors that his symptoms will only get 
worse.  He indicated that he has not received any recent 
treatment because his past treatment has only consisted of 
doctors bending his hands around several times and asking him 
to squeeze.  He also reiterated that his condition has caused 
increasing problems at work and that he was often dropping 
things.

In September 1998, the veteran was examined by Dr. S.A., a 
private neurologist.  The veteran reported that prior to his 
1993 surgery, he was told that nerve conduction studies of 
his hands were "marginal."  Following his bilateral carpal 
tunnel releases in 1993, the veteran reported that for the 
next several months his hands felt like they were on fire and 
that when he touched them they felt hot.  Upon examination, 
Dr. S.A. observed well-healed bilateral carpal tunnel 
surgical sites and noted that sensation and coordination 
appeared normal.  

In January 1999, the RO granted an increased evaluation of 10 
percent for the veteran's bilateral carpal tunnel syndrome, 
effective August 1994, which was the date the veteran filed 
his claim for service connection.

Analysis

The veteran's bilateral carpal tunnel syndrome is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8615, which pertains to neuralgia of the 
median nerve.  Under Diagnostic Code 8615, when there is mild 
incomplete paralysis in either a major or minor hand, a 10 
percent disability evaluation is warranted; when symptoms are 
moderate, a 30 percent rating is assignable for the major 
hand and 20 percent for the minor hand.  For severe 
incomplete paralysis of the median nerve, 50 and 40 percent 
ratings are assignable for the major and minor hand, 
respectively.  Complete paralysis of the median nerve 
warrants disability evaluations of 70 and 60 percent for the 
major and minor hands, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

As an initial matter, the Board has considered whether 
separate disability ratings of 10 percent are warranted for 
each of the veteran's hands, rather than the combined 10 
percent rating that is presently assigned for his bilateral 
carpal tunnel syndrome.  In this regard, the Board notes that 
Diagnostic Code 8515 specifically calls for the assignment of 
a 10 percent rating for moderate symptoms in either the major 
or minor hand, and that the medical evidence of record in 
this case has consistently demonstrated that the veteran's 
carpal tunnel syndrome is manifested by mild to moderate 
symptoms in both his left and right hand.  Therefore, in 
light of the objective medical evidence of record, and in 
accordance with the specific criteria set forth in Diagnostic 
Code 8515, the Board finds that separate disability ratings 
of 10 percent are indeed warranted in this case for each of 
the veteran's hands.  

Furthermore, because the numerous VA examinations conducted 
during this appeal have consistently demonstrated mild to 
moderate carpal tunnel syndrome in both of the veteran's 
hands, the Board believes that the evidence in this case 
allows for the assignment of separate disability ratings 
effective since August 1994, the date of the veteran's 
initial claim of entitlement to service connection. 

Having granted separate disability ratings for each of the 
veteran's hands, the Board will now proceed to discuss 
whether ratings in excess of 10 percent are warranted for 
carpal tunnel syndrome in either of the veteran's hands.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
assignment of increased ratings for the veteran's bilateral 
carpal tunnel syndrome.  In reaching this conclusion, the 
Board found the most probative evidence to be the several VA 
and private medical examinations conducted during the 
pendency of this appeal, which, as described in detail above, 
consistently showed that the veteran experienced only mild 
numbness and decreased sensation over his left thumb due to 
his service-connected carpal tunnel syndrome.  Range of 
motion of the wrists and all fingers and functioning of the 
fingers has been described as full.  Grip and grasp has been 
described as full and "excellent", respectively.  Sensation 
and coordination appeared normal to Dr. A. in September 1998.  

The Board has taken into consideration the veteran's 
complaints of pain, numbness and "tingling" in his hands, 
especially on overuse.  The Board has no reason to doubt the 
veteran's statements.  However, they do not contradict the 
medical evidence , which indicates little if any functional 
loss.  See 38 C.F.R. § 4.10.  In particular, the Board notes 
that although the veteran reported that he has had a problem 
dropping things, several VA examiners found that he possessed 
normal grip strength and full range of motion in his wrists 
and fingers.  Furthermore, although the veteran has reported 
tingling sensations in both hands, the September 1998 
neurological examination was negative for any findings 
regarding the veteran's hands.

In accordance with the Court's ruling in Deluca, the Board 
has considered whether a higher disability is warranted under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, in 
light of the several VA examiners who noted that the veteran 
possesses full grip strength in both hands, and the absence 
of any findings of limitation of motion, weakness, 
fatigability, or spasm in his hands or wrists due to pain or 
otherwise, the Board can find no basis on which to grant an 
increased rating under the provisions of 38 C.F.R. §§ 4.40 
and 4.45.

Because the April 1997 VA examiner noted the presence of 
several surgical scars on both sides of the veteran's hands, 
the Board has considered whether a separate rating is 
warranted for the veteran's surgical scars under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805 (1999).  See 
Esteban, supra.  Diagnostic Code 7803 provides a 10 percent 
rating for superficial poorly nourished scars with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent 
evaluation may be assigned for scars which are superficial, 
tender and painful on objective demonstration.  Diagnostic 
Code 7805 provides that a rating for scars is based upon the 
limitation of function of the affected part.

However, the April 1997 VA examiner noted that the scars 
appeared barely visible, and the examiner also found normal 
sensations in all of the scars.  Furthermore, Dr. S.A. 
determined in his September 1998 examination that all of 
these scars appeared well-healed with normal sensation.  
Additionally, there is no indication in the record that the 
veteran has ever experienced swelling, tenderness, repeated 
ulceration, or any functional impairment related to his 
scarring.  Therefore, the Board finds that separate ratings 
under Diagnostic Codes 7803, 7804, and 7805 are not warranted 
in this case.

In conclusion, the Board wishes to again note that it has no 
reason to doubt the veteran's assertions that he experiences 
ongoing pain and tingling in both of his hands.  However, due 
to the consistent medical evidence of record that 
demonstrates only mild impairment due to carpal tunnel 
syndrome, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of the 10 percent which the Board has granted for each 
of the veteran's upper extremities.  

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the thoracic and lumbar spine.

Factual Background

During his February 1995 VA examination, the veteran reported 
that he was diagnosed with mild degenerative arthritis in 
service, and that he had been on restricted duty since 1986.  
He further reported that he was also informed that x-rays had 
revealed a possible herniated disc in his lumbosacral spine.  
Upon examination, the VA examiner noted full range of motion 
in the veteran's thoracic and lumbar spines, and that his 
posture and gait appeared normal.  The veteran was diagnosed 
with degenerative arthritis of the thoracic and lumbar 
spines, with mild impairment.

In the April 1995 rating decision, the RO granted service 
connection for a thoracic and lumbar spine disability and 
assigned a noncompensable disability rating.

During the veteran's May 1995 VA examination, the VA examiner 
found slight tenderness to percussion and slight limitation 
of motion in the lumbosacral area.  The veteran reportedly 
had lateral flexion to 30 degrees, posterior extension to 35 
degrees, and anterior flexion to 80 degrees, all reportedly 
with a slight increase in paraspinal muscle spasm.  The VA 
examiner noted that slight leg raising carried out to 90 
degrees bilaterally, and that the veteran appeared to get on 
and off the examining table with very slight antalgic 
maneuvering.  The veteran was diagnosed with thoracic and 
lumbar spine disability, with minimal disability noted.  In 
an addendum at the bottom of the examination report, the VA 
examiner indicated that computed tomography (CT) of the spine 
revealed mild degenerative arthritis.

In a June 1995 rating decision, the RO granted a 10 percent 
evaluation for the veteran's thoracic and lumbar spine 
disability, effective August 1994.

VA outpatient treatment records dated between July 1995 and 
December 1997 reflect ongoing complaints and treatment for 
low back pain, reportedly accompanied by pain and tingling in 
the lower extremities.  X-rays taken in June 1997 reportedly 
revealed relatively mild degenerative changes and disc 
bulging, causing mild lateral recess stenosis at L3-L4 and 
L4-L5, which the VA radiologist found to be of questionable 
significance.  

During the April 1997 VA examination, the veteran reported 
pain in his midthoracic spine with lifting and with other 
actions such as pushing a lawn mower.  He also reported 
progressive low back pain that occurred for two or three days 
per week, which was exacerbated by prolonged standing or 
sitting.  The veteran reported that he had been receiving 
physical therapy for his low back pain and that he had 
recently had a dramatic decrease in symptoms when he started 
carrying his wallet on the left side instead of the right.  
Upon examination, the VA examiner found no tenderness or 
palpable muscle spasm in either the thoracic or lumbar 
spines.  In the lumbar spine, forward flexion was noted to be 
to 100 degrees, backward extension to 35 degrees, rotation to 
35 degrees bilaterally, and lateral flexion to 40 degrees 
bilaterally.  In the thoracic spine, forward flexion was 
noted to be to 50 degrees, backward extension to 40 degrees, 
and rotation to 30 degrees bilaterally.  The VA examiner 
noted that sensation was intact except for a subjective 
decrease in the L5-S1 distribution on the right.  The veteran 
was diagnosed with a history of thoracic and lumbar spine 
pain, with evidence of a sensory deficit at L5-S1.  X-rays 
taken at that time reportedly revealed mild to moderate 
degenerative changes in the mid and lower thoracic spine.

At the personal hearing conducted in December 1997, the 
veteran testified that his back pain was interfering with his 
daily activities and his work.  He reported that the pain 
often shoots down into his legs and that he had recently 
experienced frequent urination.

During the December 1997 VA examination, the VA examiner 
noted no tenderness in the spine except for some mild 
discomfort to palpitation in the lumbosacral area.  Range of 
motion in the lumbar spine was noted to be to 70 degrees 
flexion, 30 degrees extension, and 15 degrees lateral bending 
on both the left and right.  X-rays reportedly revealed 
normal disc heights throughout the lumbar and thoracic 
spines, with some calcification of the anterior longitudinal 
ligament along the thoracic spine.  X-rays of the lumbar 
spine were noted to be normal except for some sclerosis of 
the end plates of the facets at L5-S1, which reportedly 
indicated possible facet arthritis.

In March 1998, the VA examiner who examined the veteran in 
December 1997 provided an addendum to his earlier report.  
The VA examiner indicated that his earlier examination had 
revealed no limitation of motion in either the thoracic or 
lumbar spines, and that neurological examination had been 
entirely unremarkable.  Specifically, the VA examiner found 
that there was no evidence of sciatic neuritis, muscle spasm, 
absent Achilles tendon, or any other abnormal neurological 
functions.  Regarding the veteran's functional capacity, the 
VA examiner concluded that the veteran could sit, stand, and 
walk for up to 8 to 10 hours a day without any restrictions, 
and that he could use both his upper and lower extremities 
without any restrictions.

Analysis

In this case, the veteran's degenerative arthritis is 
currently rated as 10 percent disabling under Diagnostic 
5010, which pertains to traumatic arthritis.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  The Board has considered whether 
another rating code might be more appropriate than the one 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

Because the veteran has indicated on several occasions that 
he did not recall ever having injured his back, and there is 
no evidence in the record that indicates that such is the 
case, the Board believes that the veteran's arthritis of the 
thoracic and lumbar spines is more appropriately rated under 
Diagnostic Code 5003, which pertains to degenerative 
arthritis.  Furthermore, because application of Diagnostic 
Code 5010 in this case would nevertheless call for the 
veteran's traumatic arthritis to be rated as degenerative 
arthritis according to the criteria of Diagnostic Code 5003, 
the Board finds that this change will not effect the outcome 
of the veteran's claim.  Thus, the Board may proceed to 
evaluate the veteran's claim under the criteria of Diagnostic 
Code 5003 without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].

Under Diagnostic Code 5003, degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Although the Board has taken into consideration the veteran's 
complaints of pain in his mid and lower back, the Board found 
the most probative evidence of record as to this issue to be 
the several VA physical examinations of record, which 
consistently demonstrated that the veteran's degenerative 
arthritis is manifested by no more than slight limitation of 
motion in the lumbar spine and that there was no evidence of 
limitation of motion or muscle spasm in the thoracic spine.  
Moreover, the medical evidence of record, which has been 
reported in detail above, indicates that there is no evidence 
of loss of sensation in either the thoracic or lumbar spine, 
except for some slight decrease of sensation in the lumbar 
spine at L5-S1.  Additionally, although the veteran has 
reported pain radiating into his lower extremities, the Board 
notes that the veteran's most recent examination in December 
1997 revealed no evidence of neurological impairment.

Therefore, in light of the medical evidence of record, which 
demonstrates that the veteran's degenerative arthritis is 
manifested by no more than slight limitation of motion in the 
lumbar spine and a slight decrease in sensation at L5-S1, the 
Board concludes that the veteran's thoracic and lumbar spine 
disability is adequately compensated by his rating of 10 
percent under Diagnostic Code 5003 for noncompensable 
limitation of motion.

The Board has considered whether the veteran's degenerative 
arthritis would be more appropriately rated under the 
individual diagnostic codes pertaining to limitation of 
motion in the lumbar and thoracic spines.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5291 (dorsal spine) and Diagnostic 
Codes 5292 (lumbar spine).  However, although a 10 percent 
rating is available under Diagnostic Code 5292 for slight 
limitation of motion in the lumbar spine, there is no 
evidence of a compensable degree of limitation of motion in 
the thoracic spine.  Therefore, the assignment of separate 
disability ratings under the individual diagnostic codes 
pertaining to limitation of motion would not afford the 
veteran a higher rating in this case.

Because the veteran has complained of pain on motion in his 
low back, the Board has considered whether a higher 
disability is warranted under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  In this regard, the veteran found the most 
probative evidence of record to be the March 1998 addendum 
report from the veteran's most recent VA examination, in 
which the VA examiner specifically concluded that the veteran 
experienced no functional impairment due to his degenerative 
arthritis in the thoracic and lumbar spines.  The VA examiner 
further concluded that the veteran could sit, stand, and walk 
without any restrictions, and that he could use both his 
upper and lower extremities without any restrictions.  Thus, 
without any objective medical evidence of weakened movement, 
excess fatigability, incoordination, or other functional 
loss, the Board must find that the veteran's degenerative 
arthritis of the thoracic and lumbar spines manifests no 
additional functional impairment due to pain on use so as to 
warrant an evaluation higher than the currently assigned 10 
percent evaluation.  See 38 C.F.R. §§ 4.40 and 4.45.

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected arthritis of the thoracic and 
lumbar spines.  Additionally, the Board has considered all 
other potentially applicable diagnostic codes and can find no 
basis on which to grant a higher rating.  Thus, the veteran's 
claim is denied. 


3.  Entitlement to an increased evaluation for chondromalacia 
of the right knee.

Factual Background

During his February 1995 VA examination, the veteran reported 
that he had originally injured his knees while jogging in 
1989, when his right knee reportedly locked on him and caused 
him to fall.  The veteran indicated that he was forced to use 
crutches for several months after his fall and that he 
eventually underwent arthroscopic surgery for his right knee 
to remove inflammatory tissue underneath the patella.  
Examination of the knee reportedly revealed full range of 
motion and positive patella compression.  The VA examiner 
observed a well-healed scar on the right knee and diagnosed 
the veteran with bilateral chondromalacia of the patella, 
with mild impairment.

During the veteran's May 1995 VA examination, the VA examiner 
found full range of motion in the veteran's right knee and 
that there was good stability on stressing of the knee joint.  
No effusion was noted but some slight tenderness was found on 
compression of the patella against the distal femoral.  The 
veteran was reportedly able to do full squats but complained 
of severe knee pain when doing so.  The VA examiner diagnosed 
the veteran with bilateral chondromalacia, with minimal 
disability noted.

VA outpatient treatment records dated between July 1995 and 
December 1997 reflect ongoing complaints of bilateral knee 
pain.  In October 1995, the veteran reportedly suffered a 
fracture to his proximal tibia in his left leg while hunting.  
There is no indication in these records that he suffered any 
additional injury to his right knee at that time.

In September 1995, the veteran was provided with another VA 
examination solely in regard to his bilateral knee 
disabilities.  Upon examination, the VA examiner found full 
range of motion in both knees, with no evidence of effusion.  
Some symptomatic pain was noted with rolling or pressure on 
the patella and at the distal poles of both patellae.  X-rays 
reportedly revealed normal bony architecture without evidence 
of arthritic changes.  The VA examiner concluded that the 
veteran symptoms were suggestive of chondromalacia.

In February 1996, the RO assigned a separate 30 percent 
rating for the veteran's left knee disability and continued a 
noncompensable rating for the veteran's right knee.  

During his April 1997 VA examination, the veteran reported 
chronic pain in his right knee and an aching sensation in the 
joint on prolonged walking or standing.  Examination 
reportedly revealed a 6 cm. hypertrophic scar along the 
lateral patella from his prior arthroscopic surgery, which 
the VA examiner found to be intact, normal, and not 
hypersensitive.  The VA examiner found no evidence of 
ankylosis but noted some dramatic crepitus bilaterally with 
flexion and extension, which was slightly worse in the left 
knee than in the right knee.  Range of motion in the right 
knee was noted to be from 0 degrees extension to 145 degrees 
flexion, and the VA examiner noted that no pain or popping 
was present with flexion or extension.  The VA examiner 
diagnosed the veteran with a history of right knee 
chondromalacia with patellofemoral syndrome.

At the veteran's personal hearing, he testified that he has 
experienced increasing pain and swelling in his right that 
has caused him to slow down at work.  He indicated that 
although he has received recent treatment, the examining 
physicians have usually focused their attention primarily on 
his left knee, which has caused him greater problems.  The 
veteran indicated that he could only stand for about fifteen 
minutes before his knee hurt too much, and that he has 
difficulty both driving and walking.  He also indicated that 
he has felt burning in his right knee and that his symptoms 
would become more severe in cold weather.

During the veteran's December 1997 VA examination, the VA 
examiner found range of motion in the veteran's right knee to 
be from 0 to 130 degrees, with no evidence of instability, 
swelling, or joint line tenderness.  Some patellofemoral 
crepitance was found but the VA examiner indicated that there 
was no evidence of effusion or synovial thickening.  The VA 
examiner noted that x-rays of both knees revealed minor 
degenerative changes, but later indicated that there was no 
evidence of inflammatory arthritis in the right knee.  The VA 
examiner also indicated that there was no evidence of 
instability, weakness, or fatigability in the right knee.  
The VA examiner further concluded that the veteran's 
chondromalacia would not affect the veteran's ability to 
perform his usual or customary work.

In an April 1998 Supplemental Statement of the Case, the RO 
granted a 10 percent disability rating for the veteran's 
service-connected chondromalacia of the right knee, effective 
August 1994.

Analysis

The veteran's chondromalacia of the right knee is currently 
rated at 10 percent under Diagnostic Code 5257, which is 
indicative of slight impairment of the knee.  Under 
Diagnostic Code 5257, a 20 percent disability rating is 
warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

In this instance, the Board finds that the preponderance of 
the evidence is against an increased rating for the veteran's 
service-connected chondromalacia of the right knee as 
repeated physical examination has revealed no more than 
slight impairment in his knee.  In particular, the Board 
notes that several VA examiners have found no evidence of 
instability or effusion, and that during the veteran's most 
recent VA examination in December 1997, the VA examiner 
indicated that there was no evidence of weakness or swelling 
and that neurological examination was normal.  In fact, 
except for the May 1995 VA examiner's finding of slight 
tenderness on compression of the patella against the distal 
femoral and the September 1995 VA examiner's finding of 
symptomatic pain with rolling or pressure on the patella, the 
Board notes that the several VA examination reports of record 
appear to be virtually negative for any objective findings 
regarding the veteran's right knee.

The Board has no reason to doubt the veteran's assertions 
that he experiences chronic pain in his right knee, which 
interferes with his daily activities.  However, the objective 
medical evidence of record, has consistently revealed the 
veteran's right knee condition to be virtually asymptomatic 
upon objective examination.  The Board has also placed great 
weight on X-ray studies, in particular the December 1997 X-
ray which revealed only "minor" degenerative changes and no 
evidence of inflammatory arthritis in the right knee.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath, 1 Vet. App. at 592.  In particular, 
the Board has explored whether other Diagnostic Codes are 
potentially applicable with respect to this issue.  In 
particular, the Board notes that the April 1997 VA examiner 
specifically found no evidence of ankylosis in his right 
knee, and there is no evidence in the record that indicates 
otherwise.  Therefore, Diagnostic Code 5256 is not for 
application.  Furthermore, as noted above, several VA 
examiners specifically found that the veteran's possesses 
full range of motion in his right knee.  Thus, Diagnostic 
Codes 5260 and 5261 do not apply.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5260, 5261.  The Board finds no other 
basis to support the grant of an increased rating for the 
veteran's chondromalacia of the right knee.  

In light of the veteran's consistent complaints of pain, the 
Board has also considered the application of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  However, the Court has held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, the veteran's 
10 percent disability evaluation is assigned pursuant to 
Diagnostic Code 5257, which is not predicated upon limitation 
of motion.  Thus, provisions of 38 C.F.R. § 4.40 and 4.45 are 
not applicable. 

Additionally, because the April 1997 VA examiner noted the 
presence of a 6 cm. surgical scar along the lateral patella, 
the Board has considered whether a separate disability rating 
is warranted for the veteran's right knee scar under Esteban.  
However, the April 1997 VA examination revealed the veteran's 
scar to be well-healed and normal with no evidence of 
hypersensitivity.  Furthermore, the VA examiner's findings 
were negative for any indication of swelling, ulceration, or 
functional impairment due to the scar.  Thus, the Board finds 
that Diagnostic Codes 7803, 7804, and 7805 do not apply. 

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the competent and 
probative evidence of record is against an increased rating 
for the veteran's service-connected chondromalacia of the 
right knee.  As discussed above, the Board has considered the 
application of all of the various provisions of 38 C.F.R. 
Parts 3 and 4, and can find no basis on which to support the 
grant of an increased rating for the veteran's chondromalacia 
of the right knee.  The benefit sought on appeal is 
accordingly denied.


ORDER

A disability rating of 10 percent is warranted for the 
veteran's carpal tunnel syndrome of his left upper extremity, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

A disability rating of 10 percent is warranted for the 
veteran's carpal tunnel syndrome of his right upper 
extremity, subject to controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for the 
veteran's degenerative arthritis of the thoracic and lumbar 
spine is denied.

Entitlement to a rating in excess of 10 percent for the 
veteran's chondromalacia of the right knee is denied.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected left knee disability, which is currently 
described as left knee replacement, tibia fracture, and which 
is assigned a 30 percent disability rating.

The record reflects that in April 1999, the RO granted a 
temporary 100 percent evaluation for the veteran's service-
connected left knee disability, following surgery for a total 
left knee replacement.  Pursuant to the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (1999), the RO indicated that 
the veteran's 100 percent disability rating for his left knee 
disability was effective from February 1999, the date of his 
surgery, to April 2000.  The RO further determined that upon 
completion of this one-year period, the veteran's disability 
rating would be automatically decreased to 30 percent and he 
would be provided with an additional VA examination to assess 
the progress of his disability.

In light of the veteran's recent knee surgery and current 
postoperative status, and because his next VA scheduled 
physical examination will not be conducted until after April 
1, 1999, the Board is unable to address the veteran's claim 
for an increased rating for his left knee disability at this 
time.  Therefore, the Board finds that a remand is in order, 
until such time as the veteran can be provided with his next 
VA examination in order to determine the severity of his left 
knee disability following his recovery from surgery.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran to 
obtain the names and addresses for all 
health care providers who have treated 
the veteran for his left knee disability 
since February 1999.  After securing any 
necessary releases, the RO should obtain 
the copies of all treatment records 
referred to by the veteran which have not 
been previously obtained.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
pertaining to follow-up care from his 
February 1999 surgery.  These records 
should then be associated with the claims 
file.

2.  After April 2000, the veteran should 
be afforded a VA examination to determine 
the severity of his left knee disability.  
The veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  All indicated tests are 
to be performed and must include range of 
motion testing, to include description of 
ranges of motion of the left knee and 
noting the normal range of motion.  Any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups.  The report of 
the examination should be associated with 
the veteran's claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for a left knee 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
    The Board notes that even if these provisions did apply, and it is clear that they do not, the veteran's most 
recent physical examination in December 1997 revealed no evidence of instability, weakness, or fatigability, 
and the VA examiner concluded that the veteran's right knee disability does not impair his ability to work. 

